ICJ_021_CompensationUNAT_UNGA_NA_1954-07-13_ADV_01_NA_04_EN.txt. 92

DISSENTING OPINION BY JUDGE LEVI CARNEIRO
[Translation]

Having, to my regret, given an answer different from that of
the Court to the questions submitted to it, I must sct out very
briefly the grounds for my opinion.

In order to resolve these questions, it seems to me that the
system of the United Nations regarded as a whole is of more
importance than the literal meaning of a few words taken from
the Statute and the Regulations. Indeed, even with regard to
literal interpretation, this Court has already affirmed a principle
laid down by the Permanent Court of International Justice :

‘

‘words must be interpreted in the sense which they would
normally have in their context, unless such interpretation would
lead to something unreasonable or absurd” (Competence of the
General Assembly for the Admission of a State to the United
Nations, I.C.J. Reports 1950, p. 8).

I. The United Nations Organization is based on ‘‘the principle
of the sovereign equality of all its Members” (Charter, Article 2 (1)),
and the General Assembly is its only organ established by the
‘Charter which is made up of representatives of all Member States.

(a) The General Assembly is the first of the six ‘principal
organs’ mentioned in Article 7 of the Charter.

(b) The General Assembly dominates the whole Organization,
decisively intervening in the formation of the other principal organs,
with a considerable control, varying in degree, over their activities
and exercising an ever-widening influence in relation to the aims
of the United Nations.

(c) The Assembly cannot surrender its prerogatives, nor can it
irrevocably delegate them. This principle was recognized when the
“Little Assembly” or “Interim Committee” was set up. The
Assembly, moreover, possesses certain implied powers (Charter,
Article 11 (4)).

(d) In order to lighten its burden, the Assembly can merely
“establish such subsidiary organs as it deems necessary for the
performance of its functions’ (Charter, Article 22). The meaning
of the word ‘“‘subsidiary” is “anything which is of assistance to
something which is of a principal order” (“‘subsidiaire : qui vient
en aide à quelque chose de principal’’—Littré, Dictionnaire).
The functions assigned to the subsidiary organ always remain
functions of the Assembly.

(e) In respect of the staff of the Secretariat, the Assembly
“establishes” the Regulations under which this staff is appointed
by the Secretary-General (Charter, Article 101). Consequently, it

49
U.N. ADM. TRIB. (DISS. OP. BY JUDGE LEVI CARNEIRO) 93

also regulates the conditions in which these officials must leave.
It supervises the application of these Regulations.

II. The “Administrative Tribunal” was given its name in the
days of the League of Nations, possibly as a result of the influence
of Albert Thomas, who was himself inspired by the terminology
of French public law.

(a) ‘Administrative Tribunals’ —whatever may be the binding
force of their decisions—are not, and never have been, regarded
in France as judicial organs: they are administrative organs
(Laferriére, Contentieux administrahf, Vol. 1, p. 619 ; Louis Renault,
Précis de droit administratif, pp. 38-40).

(b) The United Nations Administrative Tribunal was established
by the General Assembly in accordance with the principles referred
to above (I, c, d and e), and belongs to the system of the Organi-
zation.

(c) The terminology of the Statute does not justify the view
that the United Nations Administrative Tribunal is a true and
entirely independent judicial organ. The appellation “tribunal”
has been applied to other organs of the United Nations which are
not judicial bodies—‘‘the Tribunal for Libya”, “the Tribunal for
Eritrea”. When it is said that the “judgments” of the Tribunal
shall be ‘‘final and without appeal” (Statute, Article 10 (2)), the
reference is merely to the procedure to be followed: it did not
prevent the Tribunal, in special circumstances, from reviewing its
own previous decision, and it is not sufficient to prevent the General
Assembly from refusing to give an effect to an award of compen-
sation made by the Administrative Tribunal, an organ which is
subsidiary in relation to it. The Statute provides that the Adminis-
trative Tribunal may ‘‘order the rescinding of the decision or the
specific performance of the obligation”, but at the same time it
permits the Secretary-General to refuse to give effect to the
decision, compensation being in that event awarded to the official.
The decisions of Conseils de préfecture, which are likewise adminis-
trative tribunals, are referred to as “judgments” in recent French
legislation. The provisions (Statute, Articles 9 (3) and 12), in
accordance with which the compensation fixed by the Tribunal
is to be paid by the United Nations or by a specialized agency,
merely indicate by whom the compensation is to be paid, but
they do not imply an unconditional obligation to make immediate
and complete payment. Any other interpretation of these words
would lead to “something unreasonable or absurd’.

(d) Moreover, there is no requirement that members of the
Administrative Tribunal should have any specialized training or,
in particular, any legal qualification ; they are not called ‘‘judges”,
they do not enjoy salaries which cannot be reduced, for the General
Assembly can in fact fix and alter these salaries at its pleasure ;

59
U.N. ADM. TRIB. (DISS. OP. BY JUDGE LEVI CARNEIRO) 94

they are elected by the General Assembly for the short term of
three years. A member of the Tribunal can be dismissed by the
Assembly if “the other members are of the unanimous opinion
that he is unsuited for further service’ (Statute, Article 3 (5)).
Decisions are taken by three members of the Tribunal—less than
half of its total membership—and the majority may consist of
only two votes.

(e) When it established the Administrative Tribunal in 1940,
the General Assembly of the United Nations could not have for-
gotten what had happened in 1946 with regard to certain decisions
of the Administrative Tribunal of the League of Nations. Nothing
was, however, done to prevent a further refusal by the General
Assembly to give effect to a decision of-the Tribunal : the provisions
of the former Statute were retained ; indeed, the word ‘‘member’”’
was adopted to designate those who in the earlier Statute had been
referred to as ‘judges’.

(}) The General Assembly could only establish a subsidiary organ
which was not a true judicial tribunal, for the General Assembly
itself has no judicial functions for the reasons mentioned below
(II A).

(g) Even for the purpose of governing the external relations
of the Organization—that is, with regard to questions arising with
a State or with third parties—in the Conventions of February 13th,
1946, June 11th, 1946, July Ist, 1946, and June 26th, 1947, the
United Nations merely provided for arbitral bodies which were
not to be organs of the United Nations and whose decisions were
to be subject to an Advisory Opinion of the International Court
of Justice, or whose third arbitrator was to be appointed by the
President of the International Court of Justice.

(h) For the purpose of governing the internal relations of the
Organization—such as disputes between officials of the Secretariat
and the Secretary-General—if the Assembly had established a
judicial organ, that organ would inevitably be directly subordinated
to the International Court of Justice, which is the “principal judicial
organ of the United Nations’ (Charter, Article 92). The decisions
of the Administrative Tribunal of the International Labour Organi-
sation are, by virtue of an express provision of its Statute, subject
in certain cases to an Advisory Opinion of the International Court
of Justice which is binding.

(i) The General Assembly is not a party to disputes decided by
the Administrative Tribunal ; it is only the Secretary-General who
is the defendant. He is not referred to in terms—at least in the
cases which I have seen—as the representative of the United Nations
(see IT, e).

(7) The decisions of an ‘administrative tribunal” thus consti-
tuted and functioning in this way (II, d) cannot have the weight

51
U.N. ADM. TRIB. (DISS. OP. BY JUDGE LEVI CARNEIRO) 95

of res judicata (see Georges Scelle, Manuel de droit international
public, 1948, p. 665).

(k) The “United Nations Administrative Tribunal” is not
independent ; nor is it a judicial organ ; it merely exercises “quasi
judicial’ functions. The General Assembly likewise exercises
functions of this sort (Kelsen, The Law of the United Nations,

Pp. 194).

III. The relationship between the Administrative Tribunal and
the General Assembly, of which it is a ‘‘subsidiary organ’, is
clearly indicated by the powers of the General Assembly, and
the conditions in which that body functions, which have been
referred to above. The General Assembly may, as it has already
done, modify the jurisdiction of the Tribunal, or it may abolish
it. A number of rules which have already been adopted have
limited the action of the Tribunai and the scope of its decisions.

(a) Changes of rules governing judicial organization and judicial
procedure—even when truly and completely judicial—are appli-
cable to earlier cases.

(b) The officials of the United Nations are bound by a “public
law contract”. In such a case, “a convention, whatever its provi-
sions may be, cannot have the legal effect of limiting the com-
petence of the Administration?’ (Jéze, Principes généraux de
droit administratif, 1926 ed., Vol. III, p. 430).

(c) The Assembly is technically able—and under a duty—to
control the action of the Administrative Tribunal, an organ which
it has established to assist it in the performance of its functions.
Although without judicial competence stricto sensu, it can, in
respect of legal questions raised by decisions of the Administrative
Tribunal, call upon the collaboration of its Sixth Committee
(Legal Committee), of the International Law Commission and—
as it has done in the present case—of the International Court
of Justice.

(d) The decisions of the Administrative Tribunal are decisions
of first instance: as a rule, the dispute must first be submitted
to the Joint Appeals Body ; this is, however, merely an advisory
body and its opinion may be dispensed with, it then being possible
to submit the application directly to the Administrative Tribunal
(Statute of the Administrative Tribunal, Art. 7).

(e) Decisions of the Administrative Tribunal, if not subject to
control by the General Assembly, would have greater binding
force than the judgments of the International Court of Justice
itself: the General Assembly would have to give effect to them
without question. The Tribunal could at its pleasure define the
limits of the disciplinary powers of the Secretary-General, could

i Translation by the Registry.
52
U.N. ADM. TRIB. (DISS. OP, BY JUDGE LEVI CARNEIRO) g6

interpret, apply or refuse to apply rules adopted by the General
Assembly. The decisions of this ‘‘subsidiary organ’ would be
binding upon two. “principal organs’’—the General Assembly
and the Secretary-General—even on matters within their own
competence.

IV. In the present c2:e, in accordance with the terms of the
request for advisory opinion, what is in fact involved is the
General Assembly’s refusal to give effect to an award of com-
pensation made by the Administrative Tribunal in favour of a
dismissed official. The exercise of the Assembly’s budgetary power
is thus involved.

(a) It is for the General Assembly alone to approve the budget
of the Organization (Charter, Art. 17 (1)). “Budgetary questions”
are “important” and must be decided “by a two-thirds majority
of the members present and voting” (Charter, Art. 18 (2)).

(b) Every increase in the expenditure of the Organization
necessarily involves an increase of the contributions by Member
States and must consequently affect the national budget of each
of these States.

(c) I cannot conceive that the General Assembly can be obliged
automatically to give effect to decisions—and to lay upon Member
States the ensuing financial burden—which may have been taken
by only two members of one of its subsidiary organs, the Admin-
istrative Tribunal.

{&) The General Assembly “must” respect a legal obligation of
the United Nations which has duly arisen or been validly recognized ;
but a decision of the Administrative Tribunal does not give rise to
or amount to final recognition of an obligation of the United
Nations.

fe) Payment of compensation awarded by the Administrative
Tribunal may be made—as has been done in almost all cases—by
the Secretary-General when there are funds provided by the
budget which he may use for this purpose ; this he can do without
any examination of the matter by the General Assembly, where
the General Assembly itself has expressly or impliedly authorized
such a course. In other cases, the General Assembly may refuse
payment entirely or may allow ‘only a part of the award, if it
considers the decision of the Administrative Tribunal to have been
ill-founded.

V. The rights, and indeed the interests, of officials must be
guaranteed and respected. But in truth these rights and interests
will not be any less guaranteed and respected by the deliberations
of the direct representatives of the sixty Member States than by
the Administrative Tribunal as at present organized. This is
particularly true since: (1) the very existence of the Tribunal

53
U.N. ADM. TRIB. (DISS. OP. BY JUDGE LEVI CARNEIRO) 97

and the scope of its decisions are dependent upon decisions of the
General Assembly, and (2) the General Assembly must always
respect the presumption in favour of the legality and the validity
of decisions of the Administrative Tribunal, thus exercising in
good faith, discretion, and imbued with the spirit of justice, its
prerogative of refusing to give effect, either in whole or in part,
to any given decision.

(Signed) Levi CARNEIRO.

54
